People v Yung (2021 NY Slip Op 05041)





People v Yung


2021 NY Slip Op 05041


Decided on September 23, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:September 23, 2021

110217
[*1]The People of the State of New York, Respondent,
vEvelyn Yung, Also Known as Evelyn Jung, Appellant.

Calendar Date:September 3, 2021

Before:Garry, P.J., Lynch, Aarons, Reynolds Fitzgerald and Colangelo, JJ.

Lisa A. Burgess, Indian Lake, for appellant.
Karen A. Heggen, Special Prosecutor, Ballston Spa, for respondent.

Appeal from a judgment of the County Court of Washington County (McKeighan, J.), rendered January 5, 2018, convicting defendant upon her plea of guilty of the crime of offering a false instrument for filing in the second degree.
Defendant entered an Alford plea to the reduced charge of offering a false instrument for filing in the second degree and waived her right to appeal. County Court sentenced defendant, in accordance with the terms of the plea agreement, to a conditional discharge of one year. Defendant appeals.
Appellate counsel seeks to be relieved of her assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Accordingly, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Garry, P.J., Lynch, Aarons, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.